EXHIBIT (h)(6) FUND SERVICES AGREEMENT REVISED SCHEDULE A-4 EFFECTIVE AS OF JUNE 1, 2009 LIST OF SUB-ADVISED, SEPARATE, AND CORPORATE ACCOUNTS ACIM CONCENTRATED LARGE COMPANY VALUE ALL CAP GROWTH AMERICAN CENTURY MAXEL AVANTI FUND, LLC CONCENTRATED INTERNATIONAL GROWTH CONCENTRATED LARGE CAP GROWTH TREAS ACCT EQUITIZED LONG-SHORT EQUITY LARGE CAP CORE LARGE CAP CORE 130-30 LARGE CAP DISCIPLINED GROWTH 130-30 NW MUTUAL AMCEN INFLATION PROTECTN NW MUTUAL AMCEN LARGE CO VALUE NW MUTUAL MID CAP VALUE APPROVED: AMERICAN CENTURY INVESTMENT MANAGEMENT, INC. BY: /s/ Wayne McCoach TITLE: AVP DATE: 6/11/09 J.P.
